PER CURIAM:
Pia Montgomery pleaded guilty in the Circuit Court of Pettis County to three separate charges of felony stealing. Montgomery filed a motion for post-conviction relief under Supreme Court Rule 24.035 with respect to each of the stealing offenses. The circuit court denied the motions after an evidentiary hearing. Montgomery appealed each ruling. This Court consolidated her three appeals. In her consolidated appeal, Montgomery argues that her plea counsel was ineffective in each case for failing to inform her that she must serve at least eighty percent of each sentence before becoming eligible for parole. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished opinion memorandum setting forth the reasons for this order. Rule 84.16(b)